Citation Nr: 9928806	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-13175 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a neck disorder. 

4.  Entitlement to service connection for a right elbow 
disorder.  

5.  Entitlement to service connection for ureterolithiasis 
and nephrolithiasis.

6.  Entitlement to service connection for peripheral 
neuropathy.

7.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder.  

8.  Entitlement to an evaluation in excess of 30 percent for 
jungle rot of both lower legs, the back, and the groin. 

9.  Entitlement to a compensable evaluation for hearing loss. 

10.  Entitlement to a compensable evaluation for fusiform 
enlargement of the third finger of the left hand.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska. 

Entitlement to service connection for a right elbow disorder, 
ureterolithiasis and nephrolithiasis, and peripheral 
neuropathy, as well as entitlement to increased evaluations 
for post-traumatic stress disorder, jungle rot of both lower 
legs, the back, and the groin and for fusiform enlargement of 
the third finger of the left hand are addressed in the remand 
portion of this decision. 



FINDINGS OF FACT

1.  The veteran suffers from a gastrointestinal disorder 
associated with his post-traumatic stress disorder.

2.  There is no medical evidence linking a current headache 
disorder to service. 

3.  There is no medical evidence linking a current disorder 
of the neck to service.  

4.  Hearing loss is characterized by average pure tone 
thresholds of 18 Hertz in the right ear and 37 Hertz in the 
left ear and by speech recognition ability of 92 percent in 
the right ear and 88 percent in the left ear.  


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder, currently identified as 
gastrointestinal distress, was incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.310 
(1998).  

2.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The veteran's claim of entitlement to service connection 
for a neck disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

4.  The criteria for a compensable evaluation for hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic Code 6100 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
diseases, including arthritis, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112; 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, a 
disease which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

A.  Gastrointestinal Disorder

The veteran seeks service connection for a gastrointestinal 
disorder.  Service medical records contain a reference in 
August 1968 to mild constipation or what appears to be 
gastroenteritis associated with an upper respiratory 
infection.  An October 1969 entry references enteritis 
characterized as psychosomatic.  A number of current 
treatment records and examination reports document the 
continued presence of gastritis or a history of gastritis, 
including a July 1997 VA examination report that reflects a 
diagnosis of a history of gastritis and duodenitis and a June 
1997 entry which reflects a diagnosis of gastritis.  

In addition, a July 1996 VA examination report reflects not 
only a diagnosis of post-traumatic stress disorder and 
secondary depression, but of chronic gastrointestinal 
distress, characterized as secondary to anxiety, and an 
August 1997 VA examination report reflects a conclusion that 
post-traumatic stress disorder is associated with depression 
and anxiety, although it contains no specific reference to a 
gastrointestinal component to the veteran's symptoms.  The 
June 1997 entry which makes reference to gastritis also 
contains a reference to reduced flashbacks.  Further, the 
claims file does not reflect any medical opinion specifically 
disassociating post-traumatic stress disorder or anxiety 
associated with post-traumatic stress disorder from the 
veteran's gastrointestinal complaints.  The preponderance of 
the evidence, thus suggests, that there is a somatic 
component to the veteran's gastrointestinal complaints and 
that the veteran's complaints are etiologically related to 
anxiety associated with post-traumatic stress disorder.  
Service connection, the Board observes, is in effect, for 
post-traumatic stress disorder.  Under the circumstances, 
service connection is warranted for gastrointestinal distress 
associated with anxiety.  

B.  Headaches and a Neck Disorder

The veteran complains of head aches and a neck disorder, 
which he attributes to an injury in service.  The initial 
inquiry in reviewing any claim before the Board is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible or capable of 
substantiation.  The appellant carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If the appellant has not presented 
a well-grounded claim, that appeal must fail.  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence; a mere allegation is not sufficient.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In cases which 
the determinative issue is one involving medical causation, 
competent medical evidence is required to establish a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

A well-grounded claim for service connection, moreover, 
requires that three elements be satisfied.  First, there must 
be competent evidence of a current disability, as established 
by a medical diagnosis; second, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

Alternatively, a claim may be well grounded based upon 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  That 
evidence must be medical, unless is relates to a condition 
that may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Current treatment records contain diagnoses of a headache 
disorder and of degenerative disc disease, as well as 
stenosis, of the cervical spine.  An April 1996 examination, 
for instance, revealed chronic headaches by history, and a 
February 1997 entry in private treatment records also 
reflects a diagnosis of headaches.  A July 1997 VA 
examination report similarly reflects a diagnosis of 
recurrent headaches, characterized as probably 
musculoskeletal.  Also, March 1997 treatment records document 
the presence of severe cervical spine stenosis and disc 
herniation of the cervical spine, and consistent therewith 
the July 1997 VA examination revealed degenerative cervical 
disc disease.  An October 1997 entry also documents stenosis 
of the cervical spine.  

Service medical records, however, do not evidence a headache 
disorder or a disease of the cervical spine, and there is no 
medical evidence of a arthritis of the cervical spine within 
a year of the veteran's separation from service.  In March 
1971, the veteran underwent a VA examination during which the 
veteran provided a history of an injury in service and 
complaints of low back pain.  The veteran, however, did not 
articulate complaints of neck pain or of headaches, and 
examination of the neck and head revealed no abnormality.  
Further, the claims file does not reflect the presence of a 
medical opinion suggesting that the veteran's headaches or a 
disorder of the cervical spine is the result of an injury in 
service or otherwise is related to service.  Without medical 
evidence linking a current disorder to service, the veteran's 
claims for headaches and a neck disorder are not well 
grounded.   

II.  Increased Evaluation for Hearing Loss

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
pure tone audiometry test.  See 38 C.F.R. § 4.85.  The 
results are then analyzed using the tables contained in 38 
C.F.R. § 4.87.

On the authorized audiological evaluation in August 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
25
30
LEFT
20
15
10
45
80

The average pure tone threshold was 18 Hertz in the right ear 
and 37 Hertz in the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
of 88 percent in the left ear.  Other evidence in the claims 
file does not suggest the presence of hearing loss more 
serious than that revealed during the examination in 
question.  The evidence, as such, requires a noncompensable 
evaluation for the veteran's hearing loss.  See 38 C.F.R. 
§ 4.87, Tables VI, VII, Diagnostic Code 6100.  


III.  Conclusion

The Board has considered the holding in Fenderson and whether 
a staged rating is warranted in this case.  However, the 
veteran's overall level of disability associated with hearing 
loss does not appear to have changed significantly over time 
and there is no period of time for which a compensable 
evaluation is warranted for hearing loss.  A staged rating, 
therefore, is not appropriate.

Notwithstanding any contentions to the contrary, an 
independent medical examination is not warranted by the 
evidence in this case.  As discussed above, the claims for 
service connection for headaches and for a neck disorder are 
not well grounded.  The claim for an increased rating is 
judged by the results of a VA medical examination which is 
adequate for this purpose.  The appeal, therefore, does not 
involve a question of such medical complexity or controversy 
as to necessitate an advisory medical opinion.  See 
38 U.S.C.A. § 5109; 38 C.F.R. §§ 20.901.

ORDER

Service connection for a gastrointestinal disorder associated 
with PTSD is granted.  

Service connection for headaches is denied.

Service connection for a neck disorder is denied.

A compensable evaluation for hearing loss is denied.


REMAND

A report of a February 1999 VA examination of the skin 
reflects that photographs of the skin were taken six months 
prior to the examination and would be enclosed with the 
report.  A review of the claims file reflects the presence of 
photographs received in April 1997, but does not reflect the 
presence of subsequent photographs.  Any photographs 
referenced in the February 1999 VA examination report should 
be made a part of the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  

In November 1997, the veteran was provided a statement of the 
case which addressed a number of issues including service 
connection for a right elbow disorder, service connection for 
ureterolithiasis and nephrolithiasis, service connection for 
peripheral neuropathy, and an increased evaluation for 
fusiform enlargement of the third finger of the left hand.  
Since that time additional evidence has been associated with 
the claims file that may be relevant with respect to the 
issues in question.  For, instance a March 1997 entry 
received since the statement of the case in question contains 
findings concerning strength in the left hand, a July 1997 
entry contains a diagnosis of carpal tunnel release, and 
other entries including an August 1997 hospitalization report 
make reference to a history of hospitalization for kidney 
stones.  The claims file does not reflect that the veteran 
was provided with a supplemental statement of the case with 
regard to these issues or that evidence obtained since 
November 1997 otherwise was considered by the RO with respect 
to these issues.  The claims file also does not reflect a 
waiver by the veteran of consideration of this evidence with 
respect to the issues in question as a prerequisite to a 
decision by the Board.  

In light of the Board's action granting service connection 
for a gastrointestinal disorder secondary to post-traumatic 
stress disorder, the Board will defer action on the claim for 
an increased evaluation of the veteran's post-traumatic 
stress disorder in order to allow the RO to fully evaluate 
the veteran's disabilities in a manner consistent with the 
Board's decision.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should obtain any photographs 
referenced in the February 1999 VA 
examination.  Those photographs should be 
associated with the claims file.  

2.  The RO is to evaluate and assign a 
rating or ratings for the 
gastrointestinal disorder and the PTSD 
impairment.  

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of all 
the evidence, to include the issues 
referred to above.  If the benefit sought 
is not granted, the appellant should be 
furnished a supplemental statement of the 
case, and be afforded the appropriate 
time period to respond before the record 
is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals







